Order unanimously affirmed. Memorandum: The defend*846ant did not ask this court to assign counsel for him. In fact, he asked permission to appeal “on typewritten copies of his brief * * * and that defendant be allowed to act as his own counsel for the purpose of perfecting briefs.” (Appeal from order of Brie County Court denying, without a hearing, motion to vacate a judgment of conviction for robbery, first degree, rendered December 4, 1958.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Veeehio, JJ.